On Remand from the Alabama Supreme Court

McMILLAN, Presiding Judge.
Pursuant to the Alabama Supreme Court’s holding in McCoo v. State, 921 So.2d 450 (Ala.2005), this Court has reviewed both the order and the record concerning the reason the trial court had and the evidence it relied on in revoking Carl Ray McCoo’s probation. The evidence presented at the revocation hearing was fully stated in our original opinion as was the contents of the trial court’s written order. McCoo v. State, 921 So.2d 446 (Ala.Crim.App.2004). It is clear that there was sufficient evidence presented of the robbery, which was the reason for the revocation, by the investigating officer, who was the sole witness at the revocation hearing, to support the trial court’s decision. Therefore, the revocation in this case was proper. Gagnon v. Scarpelli, 411 U.S. 778, 93 S.Ct. 1756, 36 L.Ed.2d 656 (1973); Morrissey v. Brewer, 408 U.S. 471, 92 S.Ct. 2593, 33 L.Ed.2d 484 (1972).
AFFIRMED.
COBB, BASCHAB, SHAW, and WISE, JJ., concur.